DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11, the statement “the estimated loss” is indefinite.  It is not clear if that statement is referring to the cumulative loss or it is another type of loss being estimated.

It is not clear how the error signal would by greater than an upper limit since such upper limit usually sets the highest possible boundary that could be obtained.
In any event, the error signal could be any value.  
In claim 3, the statement “the dependence loss” lacks antecedent basis and it is indefinite.  It is not clear what the loss is dependent on?
The statement “the loss of active power increases stronger or faster than linear with increasing active power” is vague.  It is not clear how the active power would be “stronger” or “faster”.  It is not clear what is the active power being compared with?  Linear with??
Claims 2 – 10, 12 are rejected due to their dependency on claims 1, 11.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Valcan et al in view of Murphy et al.
Valcan et al discloses, regarding,
Claim 1, a method of controlling an active power controller of a wind park comprising plural wind turbines connected at a point of common coupling (see Fig. 2), the method comprising: performing a method of determining an upper limit value for the active power controller (see Fig. 5), the method comprising: estimating a cumulative loss of active power occurring between output terminals of the plural wind turbines and the point of common coupling (column 2, lines 21 – 28); determining the upper limit value based on the estimated loss of active power, wherein the method of controlling the active power controller further comprises: supplying an error signal of active power, determined as difference between a wind park active power reference and a measured active power at the point of common coupling (see Fig. 3; column 7, lines 15 – 25)), to the active power controller; determining, by the active power controller, a controller 

Murphy et al is being cited for explicitly showing controlling a wind farm based on a difference of a measured power being compared to a reference power and using the value for controlling the wind farm (see Fig. 8; paragraphs 0043, 0062) and obtaining the signal not being greater than an upper limit (paragraph 0059, 0071).

Valcan et al further discloses, regarding,

Claim 2, estimating the loss of active power includes estimating the loss of active power in dependence of a reference active power or a measured active power at the point of common coupling (column 2, lines 20 – 28).

Claim 3, according to the dependence the loss of active power increases with increasing active power at the point of common coupling, wherein the loss of active power increases stronger or faster than linear with increasing active power at the point of common coupling (see Fig. 4).  

Claim 4, estimating the loss of active power includes: establishing a relationship between the loss of active power and the active power at the point of common connection (column 7, lines 26 – 35).

Claim 8, determining the upper limit value includes calculating the upper limit value as a sum of the estimated loss of active power and a wind park active power reference at the point of common coupling (column 4, lines 53 – 56).  

Claim 9, performing a method of controlling an active power controller of the wind park according determining plural active power wind turbine reference signals based on the controller output signal; and distributing the plural active power wind turbine reference signals to the plural wind turbines (see Fig. 2).




Claim 12, plural wind turbines connected at a point of common coupling and a control system according to (see Fig. 2).

Murphy et al further discloses, regarding,
Claim 5, the relationship is expressable as a mathematical equation describing the power loss as a polynomial of at least first power or at least second power of the active power at the point of common connection (paragraph 0109).  

Claim 6, the polynomial is a second order polynomial (paragraph 0109).  

Claim 7, the polynomial comprises coefficients which are adjusted to comply with experimental data including measured active power at the point of common connection and measured loss of active power (paragraph 0109).

It would have been obvious before the effective filing date of the claimed invention to design the method/system as disclosed by Valcan et al and to modify the .

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose operating the wind park at low and high wind conditions as specifically described in the claim and affecting/controlling the power as described in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
March 23, 2022